UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

JASON DEWAYNE PUCKETT CIVIL ACTION NO. 18-640-P
VERSUS JUDGE FOOTE

POLICE DEPARTMENT MAGISTRATE JUDGE HAYES
OF BOSSIER CITY

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record, and noting the lack
of written objections filed by Plaintiff, and determining that the findings are correct under
the applicable law;

IT IS ORDERED that Plaintiff's complaint is DISMISSED WITHOUT
PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of
Civil Procedure.

THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

2D aay of Nucas ~ 2019.

 

Co

ELIZABETH FOOTE
UNITED STATES T COURT
